Allowance
	Claims 1-6 are patentable. 
The specific limitations of “a flexible printed circuit (FPC) disposed on a rear side of the said display, wherein said FPC includes a first wiring section folds back from said one side of said display and extends to group wires together at one place towards said rear surface of said display, and a second wiring section connects said wires that are grouped together by said first wiring section and extends to said first board” in Claim 1 are not anticipated or made obvious by the prior art of record in the examiner’s opinion.  
For example, Kuriyama et al. (US Publication 2015/0319862) discloses an electronic apparatus comprising: a first main body 10 having a display 11 and a bezel enclosing four sides of said display; a first board 13 that controls an image displayed on said display; and a flexible printed circuit (FPC) 23 connects at least two terminal groups 12, which are disposed along one side of said display, and said first board 13, wherein said first board is disposed at a position adjacent to said one side in said bezel, wherein said FPC includes a first wiring section 24a connected to said at least two terminal groups 12 and extends to group wires 20a together at one place at a rear surface of said display, and a second wiring section 24b connects said wires 20a grouped together by said first wiring member to said first board.  
However, Kuriyama does not disclose a flexible printed circuit (FPC) disposed on a rear side of the said display, wherein said FPC includes a first wiring section folds back from said one side of said display and extends to group wires together at one place towards said rear surface of said display, and a second wiring section connects said wires that are grouped together by said first wiring section and extends to said first board. 

Furthermore, the examiner has performed the assignee and inventor name searches in order to identify documents with possible double patenting issues.  No documents with conflicting claims have been found.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907.  The examiner can normally be reached on Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADRIAN S WILSON/Primary Examiner, Art Unit 2841